ADETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments and Response to Remarks
This action is issued in response to the amendment filed on March 7, 2022.  Claims 1-5, 7-11 and 21-30 are currently pending and have been fully examined. Claims 6 and 12-20 are cancelled by Applicant and claims 21-30 are newly added. 
With respect to the 112(b) rejections, Applicant’s amendment raises new issues. For example, claims 1, 21 and 27 recite “…a first set of location parameters that corresponds to a detected physical location of the recipient device…” The claims further recites “…the first set of location parameters corresponding to the first physical location of the sender device…” This makes the claims indefinite.
With respect to the 103 rejections, Applicant is of the opinion that the prior art fails to teach deciphering the recipient hash utilizing the first set of location parameters, and transferring a digital token based on the determination that the deciphered recipient hash corresponds to the received recipient wallet address. Specifically, Applicant argues that parameters as taught by Weiner are “merely variables and are not in the least bit related to or similar to the claimed invention” The examiner respectfully disagrees and notes that as hashes are one-way algorithm, the hashed value cannot be “deciphered” to its original value/data. Instant publication provides example of deciphering (in paragraph [0147]), which basically discloses “authenticating” the received hash by generating a new hash and comparing the generated hash with the received hash (please see the claim interpretation section) 
In addition, the examiner notes that Weiner, at least in Col. 6 ll. 32-59, Col. 7 ll. 35-54, teaches authenticating a hash utilizing the first set of location parameters (i.e., validating/authenticating of hash value by creating a second hash value using the parameters and comparing the received hash value with the second hash value.) Weiner further in Col. 9 ll. 5-32, teaches generating hash based on location data. In addition, Scott, at least in Col. 7 ll. 48-64, teaches decrypting data (not hash) using location value. 
New claims 21-30 recite features similar to claims 1-11, and are rejected on the same basis.

Claim Interpretation
With respect to claim 1 , 21 and 27, the term “deciphering hash” is interpreted as “authenticating hash”.
According to Applicant’s Specification ([0147]):
…to decipher a hash, the computing device may generate a hash value by hashing the received public key (e.g., a digital address) with its own location parameters and/or set of location parameters. As described above, the public key may be hashed by salting the cryptographic hash function with one or more location parameters. If the computing devices share similar location parameters, the hash value generated by the first device may correspond to the hash received by the counterparty device.

The above definition of “deciphering hash” is contrary to the plain meaning of “deciphering.” The plain meaning of “deciphering” is defined by Merriam-Webster to be “decode”, i.e., decipher a secret message. One of ordinary skill when applying the plain meaning would interpret the “deciphering the received hash” as decoding the received hash, i.e., decode the received hash to reveal the original data. However, as hashes are one-way algorithms, the hashed value cannot be decoded to its original value/data. 
Therefore, based on the description of “deciphering” in paragraph [0147] of the instant Application, the term “deciphering hash” is interpreted as “authenticating hash” 
by generating a new hash and comparing the generated hash with the received hash. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 1 and 21, the claim recites “…a first set of location parameters that corresponds to a detected physical location of the recipient device…” The claim further recites “detecting, by the sender device, a first set of location parameters…the first set of location parameters corresponding to the first physical location of the sender device…” This makes the scope of the claim unclear because it is not clear whether the “…first set of location parameters…” corresponds to the physical location of the recipient device, or corresponds to the physical location of the sender device. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claim 2, the scope of the claim is rendered indefinite as the claim is directed to the method of claim 1 which comprises the steps of “transferring, by the sender device, a digital token from a sender wallet address associated with the sender device to the recipient wallet address…” However, claim 2 recites “generating, by the sender device, a request to transfer the digital token to the recipient wallet address…” This makes the scope of the claim unclear because it is not clear whether the sender device transfers the digital token (as recited in claim 1) or the sender device generates a request (for example to another entity) to transfer the digital token (as recited by claim 2) Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claims 2-5, 7-11 and 22-26 are also rejected for incorporating the limitations of the rejected claims 1 and 21.
With respect to claims 1 and 21, the claim recites the limitation “the associated recipient address.” There is insufficient antecedent basis for the limitations in the claim.
Dependent claims 2-5, 7-11 and 22-26 are also rejected for incorporating the limitations of the rejected claims 1 and 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-5, 7-11 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US Patent No. 7,512,989),  in view of Mueller (US Patent Publication No. 2017/0091699), further in view of Weiner (US Patent No. 7,926,095) and further in view of Wilkins et al. (US Patent Publication No. 2017/0109744)
With respect to claims 1, 21 and 27, Scott teaches:
receiving, by a sender device, a…encrypted data… and a recipient … address communicated from a recipient device, (receiving device receives encrypted data: Col. 7 ll. 17-32, Col. 13 ll. 52-62)  
the …encrypted data… and the recipient … address being associated with the recipient device, (data originator device encrypts data: Col. 3 ll. 32-57, Col. 5 l. 62-Col. 6 l. 35)
wherein the recipient device is configured to generate the …encrypted data… based on …the associated recipient address and a first set of location parameters that corresponds to a detected physical location of the recipient device; (encryption using a location identity attribute and a key Col. 6 ll. 8-57, Col. 7 ll. 3-32)
receiving, by the sender device, a set of signals at a first physical location of the sender device; (GPS signals associated with device location: Col. 9 ll. 4-20)
detecting, by the sender device, a first set of location parameters based on the received set of signals, the first set of location parameters corresponding to the first physical location of the sender device; (generate location value based on the geographic position: (Col. 6 ll. 36-57, Col. 7 ll. 33-47, Col. 9 ll. 5-32)
deciphering, by the sender device, …data… utilizing the first set of location parameters; (decrypt data using location value: Col. 2 ll. 1-18, Col. 7 ll. 48-64)
determining, by the sender device, that the deciphered recipient hash corresponds to the recipient …address received from the recipient device; (Col. 6 ll. 8-35, Col. 7 ll. 17-47) 
In addition, with respect to claim 21, Scott teaches:
one or more computer storage media storing computer-usable instructions that, when used by a first device, cause the first device to perform operations… (Col. 4 l. 49-Col. 5 l. 8)
In addition, with respect to claim 27, Scott teaches:
a computerized system, comprising a receiving device and a sending device…(FIG. 1, FIG. 7)
Scott does not explicitly teach:
deciphering a hash utilizing the first set of location parameters 
recipient hash
wallet address
the recipient device is configured to generate the recipient hash based on each of the associated recipient address and a first set of location parameters that corresponds to a detected physical location of the recipient device;
transferring, by the sender device, a digital token from a sender wallet address associated with the sender device to the recipient wallet address based on the determination that the deciphered recipient hash corresponds to the received recipient wallet address.
However, Mueller teaches:
recipient hash ([0054])
transferring, by the sender device, a digital token from a sender … address associated with the sender device to the recipient … address based on a determination… ([0055]-[0062])
…determination that the deciphered recipient hash corresponds to the received recipient … address. ([0093])
In addition, Mueller teaches:
detecting, by the sender device, a first set of location parameters based on the received set of signals, the first set of location parameters corresponding to the first physical location of the sender device; ([0041]-[0042], [0048], [0075], Claim 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physical proximity verification as taught by Scott, with the location based asset transfer as taught by Mueller, in order to authenticate communication between a sender and a receiver based on their locations. (Mueller: Abstract, [0016]-[0019])
Scott and Mueller do not explicitly teach:
deciphering a hash utilizing the first set of location parameters,
wallet address
…generate a hash based on each of the associated recipient address and a first set of location parameters that corresponds to a detected physical location of a device,
However, Weiner et al. teach:
…generate a hash based on each of the associated recipient address and a first set of location parameters that corresponds to a detected physical location of a device... (Col. 9 ll. 11-32, Col. 10 l. 56-Col. 11 l. 2)
deciphering a hash utilizing the first set of location parameters … (Col. 6 ll. 32-59, Col. 7 ll. 35-54, Col. 9 ll. 11-32, Col. 10 l. 56-Col. 11 l. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for authenticating communications based on physical proximity verification, as taught by Scott and Mueller et al, with the hash generation/authentication based on multiple parameters including physical location, virtual location, etc.,  as taught by Weiner et al., in order to authenticate communication between a sender and a receiver using a location based hash. (Weiner et al.: Abstract, Col. 1 l. 38-Col. 2 l. 6)
Scott, Mueller and Weiner et al. do not explicitly teach wallet address.
However, Wilkins et al. teach asset redemption based on wallet address, ([0038], [0054], [0059]-[0066]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for authenticating communications based on multiple parameters including physical proximity, as taught by Scott, Mueller and Weiner et al, with the use of addressed accounts (i.e., wallet addresses) for asset transfer, as taught by Wilkins et al., in order to authenticate communication based on multiple parameters including a wallet address. (Wilkins et al.: Abstract, [0006])
With respect to claims 2, 22 and 28, Scott, Mueller, Weiner et al. and Wilkins et al. teach the limitations of claims 1, 21 and 27.
Moreover, Mueller teaches:
generating, by the sender device, a request to transfer the digital token to the recipient …address, the request including a digital signature of the sender device. (public-private key pair (i.e., digital signature): [0053], [0093], Claim 15)
In addition, Wilkins et al. teach asset redemption based on wallet address, ([0038], [0054], [0059]-[0066]) 
With respect to claims 3 and 23, Scott, Mueller, Weiner et al. and Wilkins et al. teach the limitations of claims 2 and 22.
Moreover, Mueller teaches:
digital token is transferred based further on the digital signature. ([0093])
In addition, Wilkins et al. teach:
digital token is transferred based further on the digital signature. ([0024]-[0038], [0046]-[0049], [0059]-[0069])  
With respect to claims 4, 24 and 29, Scott, Mueller, Weiner et al. and Wilkins et al. teach the limitations of claims 1, 21 and 27.
Moreover, Mueller teaches:
wherein the recipient device is further configured to generate the recipient hash based on a cryptographic hash function that salts the associated recipient address utilizing the first set of location parameters. ([0056]-[0062], Claim 14)
With respect to claim 5, 25 and 30, Scott, Mueller, Weiner et al. and Wilkins et al. teach the limitations of claims 4, 24 and 27.
Moreover, Mueller teaches:
the recipient hash is deciphered further utilizing the cryptographic hash function. ([0093])
With respect to claim 7, Scott, Mueller, Weiner et al. and Wilkins et al. teach the limitations of claim 6.
Moreover, Scott teaches:
the signals include at least one of optical signals, GPS signals, Wi-Fi signals, Bluetooth signals, and radio tower signals. (Col. 5 ll. 9-35, Col. 7 ll. 33-47, Col. 9 ll. 5-20)
In addition, Mueller teaches:
the signals include at least one of optical signals, GPS signals, Wi-Fi signals, Bluetooth signals, and radio tower signals. ([0041]-[0042], [0048], [0075], Claim 4)
With respect to claims 8 and 26, Scott, Mueller, Weiner et al. and Wilkins et al. teach the limitations of claims 1 and 21.
Moreover, Mueller teaches:
the digital token corresponds to a unique identifier associated with a physical asset. ([0055], [0061], [0103]-[0104], Claim 1)
With respect to claim 9, Scott, Mueller, Weiner et al. and Wilkins et al. teach the limitations of claim 8.
Moreover, Mueller teaches:
the transfer of the digital token corresponds to a physical transfer of the physical asset. ([0055], [0061], [0103]-[0104], Claim 1)
With respect to claim 10, Scott, Mueller, Weiner et al. and Wilkins et al. teach the limitations of claim 1.
	Moreover, Mueller teaches:
each of the recipient … address and the recipient hash is received via at least one of a QR code, a wireless signal, an NFC signal, or a RFID signal communicated from the recipient device. ([0048], [0063]-[0064], [0075]-[0076], [0078], [0085], [0093]) 
In addition, Wilkins et al. teach asset redemption based on wallet address, ([0038], [0054], [0059]-[0066])
With respect to claim 11, Scott, Mueller, Weiner et al. and Wilkins et al. teach the limitations of claim 1.
	Moreover, Mueller teaches:
wherein the generated request includes an indication that the deciphered recipient hash corresponds to the received recipient address. ([0055]-[0062], [0093])


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685